Citation Nr: 0120729	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  99-03 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE             

The propriety of the initial 30 percent evaluation assigned 
for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  

The appeal arises from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, granting service connection for PTSD and 
assigning a 30 percent rating for that disorder.  


REMAND

The veteran's DD214 shows that he completed seven months of 
foreign service and earned the Vietnam Campaign Medal, the 
Vietnam Service Medal, the Army Commendation Medal, and the 
Combat Infantry Badge.  

Post service, the veteran received an initial VA psychiatric 
evaluation in November 1997 wherein the veteran's history 
including history of combat in Vietnam was noted.  The 
veteran reported several combat experiences which the 
examiner assessed as being extremely stressful and traumatic, 
with heavy levels of combat exposure.  Testing included the 
PTSD-Kean scale of the Minnesota Multiphasic Personality 
Inventory (MMPI-2), the Beck Depression Inventory, the 
Mississippi Scale for Combat-Related PTSD, and the Combat 
Exposure Scale.  The examiner noted that the veteran's MMPI-2 
validity profile was typical of patients with chronic and 
severe PTSD.  The examiner also noted that the veteran had 
symptoms consistent with both depression and PTSD.  PTSD 
symptoms included a preference for isolated work, easy 
annoyance with co-workers, much difficulty concentrating and 
being easily distracted, high vigilance on the job, walking 
away from a job upon becoming stressed, and being socially 
inactive.  The veteran reported having six to seven jobs post 
service, with his longest continuous period of employment 
with one employer being 20 years.  The examiner also noted 
that the veteran had been married to the same woman for 22 
years, with four daughters of that marriage, though the 
veteran reported that they had separated twelve to thirteen 
times over that period, with the longest separation being 
nine months.  The veteran also reported having one to two 
friends, though he characterized neither of them as close 
friends.  The examiner diagnosed PTSD, with definite social 
and occupational impairment.  The examiner assigned a Global 
Assessment of Functioning Scale (GAF) score of 60.  

The veteran underwent a VA psychiatric examination in June 
1998.  The veteran's combat and post-service history were 
noted, as were results of psychiatric tests performed in 
November 1997.  On examination, the veteran was alert, 
oriented times three, coherent, relevant, with normal facial 
expression, and normoactive.  The veteran reported hearing 
voices on occasion telling him not to go outside because of 
dangers.  He reported that at such times he would secure his 
safety and lock doors.  Memory for recent and remote events, 
concentration, and recall were intact.  Insight and judgment 
were present.  He reported constantly re-experiencing his war 
traumas in the form of flashbacks.  He also reported having 
nightmares several times per week and undergoing moderate 
stress when exposed to trauma-related cues.  He reported 
avoidance and numbing, including attempting to avoid trauma-
related thoughts, feelings, activities, places, or persons.  
He reported anhedonia, extreme feelings of isolation from 
others, moderately restricted affect, and an extreme sense of 
foreshortened future.  He reported that his activities were 
severely restricted and that he was uncomfortable around 
others.  He also had hyper-arousal symptoms including 
difficulty staying asleep, and irritability and outbursts of 
anger.  He reported that past separations from his wife were 
related to his mentally and physically abusing her.  The 
examiner assessed that the veteran had chronic PTSD, and 
assigned a GAF score of 60.  

The claims folder contains a November 1998 letter from a 
treating social worker at the Vet Center in Raleigh, North 
Carolina, informing that the veteran regularly participated 
in group therapy sessions, and that he reported upset stomach 
as well as reduced productivity at work with forgetting 
assignments and lack of advancement.  The social worker 
opined that the veteran was prideful and hence reported that 
he was performing better than his actual performance.  The 
social worker further opined that the veteran was impaired in 
social and occupational functioning by a flat affect, memory 
problems, panic attacks, and inability to establish adequate 
relationships.  

VA and Vet Center outpatient treatment records from the late 
1990's show treatment including for anxiety, insomnia, 
depression, and other symptoms related to PTSD.  

The veteran underwent a November 1999 VA examination of his 
left knee due to trauma to the knee and leg, with the veteran 
having been told that he required surgery.  MRI scans were 
taken, and the examiner assessed horizontal degenerative tear 
of the posterior horn of the medial meniscus, cartilaginous 
degeneration of the medial femoral condyle and medial tibial 
plateau, and probably chronic tear of the posterior cruciate 
ligament.  This record is relevant to the Social Security 
Administration's subsequent grant of disability benefits, 
discussed infra. 

A December 1999 letter signed by a social worker and a 
psychologist at the Vet Center in Raleigh, North Carolina, 
recounted the veteran's Vietnam history and informed of 
symptoms of PTSD currently experienced by the veteran.  These 
symptoms have already been noted in other recent examinations 
recorded in this Remand.  The authors of the letter concluded 
that the veteran's PTSD continued to limit his social and 
occupational functioning.  They noted that the veteran 
remained unemployed and opined that he would likely remain 
unemployed in the future, with the veteran being "limited in 
his ability to maintain substantial gainful activity."

In a letter which appears to be erroneously dated in January 
1999, and was apparently written and received in January 
2000, a VA psychiatrist informed that the veteran was under 
his care for diagnosed severe PTSD.  The psychiatrist 
informed that the veteran had benefited little from 
treatment, and opined that the veteran's PTSD resulted in 
"permanent and complete disability in social and 
occupational functioning."  The examiner noted that the 
veteran was cooperative and oriented times three, with 
cognitive functioning grossly intact.  However, the examiner 
noted that speech was soft and slow, and affect was tense and 
constricted.  He assigned a GAF score of 50.  

At a January 2000 VA psychiatric examination, the veteran's 
record inclusive of his military and medical history were 
reviewed.  The veteran showed tearfulness relating his war 
experiences, and irritability following these discussions.  
He described nearly daily intrusive thoughts and images 
related to Vietnam, which he reported had worsened when he 
ceased using alcohol or drugs in 1995 or 1996.  He reported 
past heavy alcohol use.  He reported stomach difficulties 
relating to remembering Vietnam experiences.  He reported 
being less bothered by nightmares in recent years, which he 
attributed to medication he was taking for treatment of his 
PTSD symptoms.  He reported that he had been somewhat 
outgoing prior to service, but that since Vietnam he avoided 
people and never had close friends.  He reported never 
receiving treatment for difficulty related to Vietnam until 
approximately 1997 when advised to do so by a friend.  He 
reported hypervigilance including efforts to maintain 
orderliness, and startle responses.  He reported that 
treatment included group sessions at the Durham VA Medical 
Center approximately every three months, and weekly 
counseling sessions at the Vet Center.  Current PTSD 
management medications included Paxil, Lorazepam, and 
Trazodone.  The veteran reported being last employed for five 
years as a cleaner in a glass factory, with that employment 
ending in September 1999.  He attributed the termination of 
that employment to problems with his right knee and 
difficulty working due to his PTSD medications.  He reported 
that other past employment included four years working as an 
aide at a mental care facility, and twenty years employed at 
the same glass factory.  He reported having surgery on the 
right knee in 1991 or 1992, but reported still having 
constant, eight-out-of-ten pain in the right knee.  He also 
reported a stomach ulcer and gastritis, which he related to 
his past alcohol abuse.  On examination, the veteran was 
clean, alert, attentive, and oriented times four.  He was 
also polite and cooperative, though he showed significant 
agitation when reporting his Vietnam experiences, and he was 
somewhat irritable afterward.  His affect was sad and tense, 
and he described his mood as "not too good."  Speech was 
clear, goal-directed, spontaneous, of a normal rate and 
volume, and with rational content.  The veteran reported 
having poor and limited sleep for years even with medication.  
He also reported at times feeling tense and vaguely 
threatened.  He described an adequate appetite.  Recent and 
remote memory appeared adequate.  He demonstrated some minor 
difficulty with concentration tasks.  Insight and judgment 
appeared adequate.  The examiner diagnosed PTSD and assigned 
a GAF score of 59.  The examiner noted the veteran's rather 
consistent past employment history, and stated that he was 
not certain as to the degree to which the veteran's current 
inability to work was related to his PTSD, rather than to 
current pain in the right knee.  The examiner noted that the 
veteran had received some benefit from recent PTSD treatment, 
and recommended additional treatment.  

In August 2000, the Social Security Administration issued a 
decision granting the veteran Disability Insurance Benefits.  
The decision noted that the veteran had not engaged in 
substantially gainful activity since September 23, 1999.  The 
veteran had reported that he was then unemployable due to 
multiple impairments.  The administrative law judge noted 
that the veteran had past relevant work as a fork lift 
operator, a machine operator, and a health care technician.  
He found that the veteran had severe impairments, consisting 
of degenerative arthritis of the right knee and PTSD, and 
concluded that the veteran retained residual functional 
capacity to perform sedentary work involving no more than 
modest levels of stress.  The administrative law judge 
concluded that the veteran was no longer able to perform his 
past relevant work.  He noted that the veteran was 52 years 
of age and, as such, was closely approaching advanced age in 
the year prior, on September 23, 1999, when he was no longer 
able to engage in substantially gainful activity.  The 
administrative law judge also noted that the veteran had a 
high school education, and concluded that he had a semi-
skilled work background with no skills transferable to work 
at other exertional levels.  He awarded a period of 
disability commencing September 23, 1999.  

The Board notes the inconsistencies in presentation by the 
veteran before the VA treating psychiatrist who provided an 
opinion letter in January 2000, and the January 2000 VA 
examiner.  These differences may relate to differences in the 
veteran's level of comfort/discomfort speaking with these 
evaluators, or other factors.  In any event, the level of 
incapacity attributed to the veteran's PTSD varies markedly 
between the examinations.  The January 2000 VA examiner 
assigned a GAF score of 59, which is essentially compatible 
with moderate social and industrial impairment.  The January 
2000 report from the treating psychiatrist reveals a GAF 
score of 50, which, while relating to a greater level of 
disability, still equates with a level of disability which is 
less than total.  However, the treating psychiatrist 
concluded that the veteran had complete social and industrial 
impairment due to his PTSD.  The January 2000 VA examiner did 
not draw this conclusion, instead recognizing that the 
veteran had severe, constant pain from his right knee, as 
reported by the veteran, which contributed to his loss of 
functioning.  That contribution to loss of functioning from 
the right knee impairment was recognized by the Social 
Security Administration in its August 2000 decision, but was 
not recognized as a contributing factor by the treating 
psychiatrist in his January 2000 letter.  The Board notes in 
this regard that November 1997 and June 1998 VA examiners 
each assigned GAF scores of 60, consistent with the GAF score 
of 59 assigned by the January 2000 VA examiner.  In any 
event, the inconsistencies presented by the record, as well 
as the failure of VA examiners to evaluate the veteran's PTSD 
based on current rating criteria, which do not equate 
precisely with GAF score criteria, necessitate further VA 
examination.  

Further, while the claims folder contains a favorable Social 
Security Administration disability benefits decision, 
discussed supra, the medical records underlying that decision 
are absent from the claims folder.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, where a 
veteran is in receipt of Social Security disability benefits, 
the medical records underlying that award are relevant to 
issues such as those on appeal here.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, these medical records must be obtained for 
association with the claims folder.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board notes that the current claim is one for a higher 
initial evaluation for assignment with the grant of service 
connection for PTSD effective January 29, 1998.  As such, 
staged ratings must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).




The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD since 
January 2000, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  The RO should also obtain and 
associate with the claims folder all 
medical records underlying the August 
2000 decision awarding the veteran Social 
Security disability benefits. 

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current extent of his PTSD.  All 
clinical findings should be reported in 
detail.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The RO must 
give the examiner a copy of the current 
rating criteria for evaluating 
psychiatric disorders.  The examiner 
should comment as to the presence or 
absence of each symptom and clinical 
finding required for disability ratings 
from zero to 100 percent, and where 
present, the frequency and severity 
thereof.  

4.  The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.  

5.  Thereafter, the RO should 
readjudicate the remanded issue, applying 
Fenderson v. West, supra, as appropriate.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should be 
afforded the applicable time to respond.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


